UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6804



ALIKA NOMAD,

                                              Plaintiff - Appellant,

          versus

SERGEANT ZUMBRO, Buckingham Correctional Cen-
ter; S. KELLY HARRISON, Ombudsman; JOHN B.
TAYLOR, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-352)

Submitted:     December 19, 1996           Decided:   January 3, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Alika Nomad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders (i) dis-

missing without prejudice his complaint filed under 42 U.S.C.

§ 1983 (1994), pursuant to 28 U.S.C. § 1915(d) (1994), amended by
Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996); and (ii) denying his motion for reconsideration. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). Because Appellant may be able to

save this action by amending his complaint, the order dismissing

Appellant's complaint without prejudice is not an appealable final

order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993). We therefore dismiss this por-

tion of the appeal as interlocutory.

     With regard to the denial of relief on Appellant's motion for
reconsideration, we have reviewed the record and the district

court's opinion and find no abuse of discretion. Accordingly, we
affirm this portion of the appeal on the reasoning of the district

court. Nomad v. Zumbro, No. CA-96-352 (W.D. Va. May 10, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                              AFFIRMED IN PART; DISMISSED IN PART



                                2